                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    ALEXANDER MHLANGA,                            )
                                                  )
          Plaintiff,                              )
                                                  )
    v.                                            )   NO. 3:18-cv-00036
                                                  )
    JENNIFER HICKS,                               )
                                                  )
          Defendant.                              )


                                  MEMORANDUM OPINION

         This is a pro se prisoner action under 42 U.S.C. § 1983 against Tennessee Highway Patrol

(“THP”) Trooper Jennifer Hicks arising out of Plaintiff’s arrest and Hicks’ subsequent submission

of a citation. Before the Court is a Report and Recommendation (“R&R”) in which the Magistrate

Judge recommends that Defendant’s motion for summary judgment (Doc. No. 37) be granted and

this case be dismissed. Plaintiff filed objections to the R&R (Doc. No. 72), to which Hicks has

responded (Doc. No. 73). As required, the Court has considered the issues raised in the objections

de novo. 1

         Plaintiff objects to the Magistrate Judge’s conclusion that his Fourth Amendment unlawful

arrest claims should be dismissed. On January 23, 2017, Hicks stopped Plaintiff’s vehicle. She ran

Plaintiffs’ identification through the National Crime Information Center (“NCIC”) and learned

that he was driving on a revoked license and was designated a habitual offender, a class E felony

under Tennessee law. (Doc. No. 55 at ¶ 3.) Hicks then confirmed this information with THP

dispatch. Plaintiff admitted that his license was revoked, but claimed he was not a habitual


1
 The full factual background of this case is ably recited in detail in the R&R and is not repeated
here. (Doc. No. 71 at 2-5.)
offender. (Id. at ¶¶ 4, 5; Doc. No. 52.) The Magistrate Judge concluded that Hicks was able to

reasonably rely on the NCIC report and THP dispatch’s confirmation for probable cause to arrest

Plaintiff based on habitual offender status. Plaintiff objects to this conclusion on the ground that

Hicks ignored his claim that he was not a habitual offender.

       Plaintiff is incorrect. The validity of an arrest “does not depend on whether the suspect

actually committed a crime.” Michigan v. DeFillippo, 443 U.S. 31, 36 (1979). Rather, “a

warrantless arrest by a law officer is reasonable under the Fourth Amendment where there is

probable cause to believe that a criminal offense has been or is being committed.” Goodwin v.

City of Painesville, 781 F.3d 314, 333 (6th Cir. 2015) (quoting Devenpeck v. Alford, 543 U.S.

146, 152 (2004)). “NCIC reports are sufficient to support probable cause for arrest.” Howard v.

Fulcher, No. 3:13-cv-00550, 2014 WL 4851693, at *6 (M.D. Tenn. Sept. 29, 2014) (collecting

cases). Further, “for the purposes of determining the civil liability of individual officers[,] . . .

police [are] permitted to rely on information provided by [a] dispatcher.” Feathers v. Aey, 319

F.3d 843, 851 (6th Cir. 2003); see also United States v. Hensley, 469 U.S. 221, 232 (1985) (holding

that while a police stop based on an official bulletin issued in the absence of reasonable suspicion

would violate the Fourth Amendment, “[i]n such a situation, of course, the officers making the

stop may have a good-faith defense to any civil suit”). Accordingly, even if Plaintiff was not

actually a habitual offender, Plaintiff “cannot prevail in a § 1983 suit because [Hicks] had a

sufficient factual basis for thinking that she were acting consistently” with the law. Feathers, 319

F.3d at 851.

       It is also undisputed that Plaintiff did not present any actual evidence to Hicks to establish

that he was not a habitual offender. (Doc. Nos. 52; 55 at ¶ 3.) With evidence of Plaintiff’s habitual

offender status in hand, Hicks was under no obligation to give “any credence” to Plaintiff’s verbal



                                                 2
story that he was not a habitual offender. Klein v. Long, 275 F.3d 544, 552 (6th Cir. 2001) (quoting

Ahlers v. Schebil, 188 F.3d 365, 371 (6th Cir. 1999)); Manley v. Paramount’s Kings Island, 299

F. App’x 524, 528-29 (6th Cir. 2008). Indeed, “once a police officer has sufficient probable cause

to arrest, he need not investigate further.” United States v. Harness, 453 F.3d 752, 755 (6th Cir.

2006); see also Dodd v. Simmons, 655 F. App’x 322, 327 (6th Cir. 2016) ([A] police office has no

duty to search for exculpatory facts if the facts within the officer’s knowledge establish probable

cause.”). The Court concludes, as the Magistrate Judge did, that a reasonable officer could have

relied on the NCIC and dispatcher reports to establish probable cause to arrest Plaintiff based on

his habitual offender status. Because there was no constitutional violation, the Magistrate Judge

properly concluded that Hicks is entitled to qualified immunity and cannot be held civilly liable

for the January 23, 2017 arrest. See Feathers, 319 F.3d at 848; Howard, 2014 WL 4851693, at *8.

       Plaintiff also objects to the recommended dismissal of any Fourth Amendment claim

concerning Hicks’ submission of the citation on January 27, 2017, four days after the arrest.

Plaintiff’s objection is difficult to understand, but, at bottom, he appears to argue that there is

insufficient evidence supporting the late submission of the citation for driving with a revoked

license, thereby making it a “false citation.” Any such argument is without merit. The undisputed

record establishes the following. On January 23, 2017, Plaintiff was advised that he was “under

arrest for driving under a revoked license.” (Doc. No. 55 at ¶ 9.) Hicks submitted the citation four

days later because “she had forgotten to do so on the date of the stop.” (Id. at ¶ 10.) “Hicks

explained to the Commissioner that she forgot to include the driving on a revoked license citation

with the others on January 23, 2017,” (id. at ¶ 11), and she then handed the executed citation to

the deputy on duty at the Robertson County Jail so that it could be issued to Plaintiff, (id. at ¶ 13).

Plaintiff bonded out of jail on the January 23, 2017 arrest on January 24, 2017, (id. at ¶ 17), but



                                                  3
was arrested in Davidson County on February 4, 2017, (id. at ¶ 20). The paperwork for that arrest

shows that it stemmed from Case No. GS793123 (vehicle registration violation of November 26,

2016 in Davidson County); Case No. GS793122 (driving while a habitual offender violation of

November 26, 2016 in Davidson County); parole violation of 2012-134209 (driving while under

the influence – 4th offense or more violation related to offense committed on January 14, 2012 in

Davidson County); and parole violation of 2014-A-77 (driving while a habitual offender violation

related to offense committed on September 2, 2013 in Davidson County). (Id. at ¶ 20.) On March

8, 2017, Plaintiff was presented with the citation dated January 27, 2017 that Hicks submitted for

driving on a revoked license. (Id. at ¶ 22.)

          Based upon this record, the Magistrate Judge concluded that Plaintiff failed to show that

Hicks committed any constitutional violation by submitting the citation for driving on a revoked

license after four days. The Court agrees. Plaintiff concedes that he was driving while revoked,

providing probable cause, and was advised that he was being arrested for that reason. In Tennessee,

with limited exceptions, all prosecutions for misdemeanors must be commenced within 12 months

after the offense has been committed, except gaming, which shall be commenced within six (6)

months. Tenn. Code. Ann. § 40-2-102. Plaintiff has not disputed Hicks’ explanation for four-day

delay in submitting the citation or the discussion with the Commissioner who approved it based

upon that explanation. Further, Plaintiff has advanced no evidence to suggest that his February 4,

2017 arrest was based upon the January 27, 2017 citation. 2 Plaintiff’s claim based on a “false

citation” is properly dismissed.

          In the R&R, the Magistrate Judge noted that Plaintiff had made some mention in this case

of Eighth Amendment and Fourteenth Amendment claims, but that he never amended the



2
    The charge based on the January 27, 2017 citation was dismissed. (Doc. No 55 at ¶ 23.)
                                                  4
Complaint to include these claims. As a result, the Magistrate Judge concluded that there are no

proper allegations to support these “insufficiently developed” claims, and they should be

dismissed. The Court concurs. 3 However, the Court notes that, in his objections, Plaintiff touches

on a few of these subjects (e.g., handcuffs being too tight, being kept sitting in the cold, being

denied medication, being given wrong food, being prevented from calling home) in a cursory

fashion. To the extent that these claims concern Plaintiff’s conditions of confinement at the

Robertson County Jail, they do not involve Hicks. To the extent they might concern Hicks, the

allegations are far too cursory and vague to rise to raise a question of material fact about excessive

force. See, e.g., Miller v. Sanilac Cty., 606 F.3d 240, 252 (6th Cir. 2010) (“In order for a

handcuffing claim to survive summary judgment, a plaintiff must offer sufficient evidence to

create a genuine issue of material fact that: (1) he or she complained that the handcuffs were too

tight; (2) the officer ignored those complaints; and (3) the plaintiff experienced “some physical

injury” resulting from the handcuffing.”). Even if these claims were properly pled, Plaintiff has

not advanced evidence necessary to survive summary judgment.

       For these reasons, Plaintiffs’ objections (Doc. No. 72) will be overruled and the Report and

Recommendation (Doc. No. 71) will be approved and adopted.

       An appropriate order will enter.



                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE



3
  Plaintiff also mentions several process complaints in his objections (e.g., complaints about access
to legal resources, lack of counsel, and discovery). These are not addressed in the Magistrate
Judge’s recommendations and are not relevant to the motion for summary judgment. Plaintiff
raises many of the issues that faces parties in any litigation. The Magistrate Judge has ably
managed this litigation, including considering multiple motions for the appointment of counsel.
                                                  5
